Citation Nr: 0934739	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Cleveland, Ohio 
in September 2008.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

The evidence in this case is at least in equipoise, 
demonstrating that the Veteran's left knee disability 
manifested during his active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left knee disability have been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left knee disability.  Upon review of the 
evidence of record, the Board finds that the evidence of 
record is at least in equipoise.  As such, affording the 
Veteran the full benefit of the doubt, the Board finds that 
service connection is warranted for a left knee disability.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Veteran's service treatment records demonstrate that the 
Veteran injured his left knee on several occasions during his 
military service.  According to a February 1984 VA treatment 
record, the Veteran injured his left knee when he stepped off 
a truck and twisted it.  The Veteran was diagnosed with a 
knee strain at this time.  A treatment record from several 
weeks later indicates that the Veteran again injured his left 
knee when he accidentally ran into the side of a parked car.  
The record indicates that an unsuccessful attempt was made to 
aspirate the Veteran's knee in March 1984.  An April 1984 
treatment record demonstrates that the Veteran was diagnosed 
with a capsular strain of the left knee and was placed in a 
splint for treatment.  Therefore, the evidence establishes 
that the Veteran suffered an in-service injury of the left 
knee.  

The Board recognizes that the Veteran's April 1984 separation 
examination found the Veteran's lower extremities to be 
normal.  Likewise, the Veteran denied having a history of a 
"trick" or locked knee, as well as a history of bone, joint 
or other deformity.  While this evidence tends to suggest 
that the Veteran's knee disorder resolved at the time of 
separation, the Board does not find this evidence to be 
reliable.  The evidence of record demonstrates that the 
Veteran sought treatment for a left knee disorder for several 
months prior to the date of this examination.  In fact, the 
Veteran was noted to have a splint on his left knee in April 
1984.  Therefore, the evidence demonstrates that the Veteran 
did have a history of left knee treatment, both before and 
after the date of his April 1984 separation examination. 

The record does not demonstrate that the Veteran sought 
follow up treatment for his left knee after military service 
until filing his claim in May 2007.  According to the 
Veteran's September 2008 hearing testimony, he simply dealt 
with the pain and feelings of instability and self-medicated 
following service.  However, the Veteran testified that the 
pain has now become so severe that he has been forced to seek 
medical treatment.  

According to a June 2008 private magnetic resonance image 
(MRI) of the left knee, the Veteran had a lateral meniscal 
tear.  He was also found to have joint effusion and a 
popliteal cyst of the left knee.  Finally, the radiologist 
noted that there appeared to be chronic complete or nearly 
compete tearing of the anterior cruciate ligament (ACL).  
Therefore, the evidence demonstrates that the Veteran has a 
currently diagnosed disability of the left knee.  

The record also contains a September 2008 opinion from a VA 
physician.  The opinion notes that the Veteran reported 
injuring his left knee during military service.  The Veteran 
described a sensation of instability ever since the 1984 in-
service injury with a slight worsening of pain over time.  
Examination revealed a grossly incompetent ACL of the left 
knee.  The physician opined that the Veteran's current left 
knee pain was related to his in-service knee injury.  

Based on the above evidence, the Board concludes that the 
evidence regarding the Veteran's left knee disability is at 
least in equipoise.  The evidence demonstrates that the 
Veteran injured his left knee during military service.  The 
Veteran has reported that he has suffered from knee pain and 
feelings of instability since this time, and as a layperson, 
the Veteran is competent to testify to matters subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  While there is no medical evidence of 
chronic symptomatology, the September 2009 VA physician 
concluded that the Veteran's current knee pain is related to 
the Veteran's military service.  There is no evidence of 
record contradicting this conclusion.  As such, the Board 
finds that the Veteran is entitled to service connection for 
his left knee disability.  

When affording the Veteran the full benefit of the doubt, the 
evidence for and against the Veteran's claim is at least in 
equipoise.  The Board finds that the Veteran is entitled to 
service connection for a left knee disability.  See 38 U.S.C. 
§ 5107(b).


ORDER

Entitlement to service connection for a left knee disability 
is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


